BLATCHFORD, District Judge.
It is impossible in the foregoing statement to determine whether the objections raised by the counsel for the bankrupt to the 48th and 49th questions are valid, or whether the register was correct in admitting those questions, for the reason that it does not appear whether the $5,000 inquired about was in fact property acquired by the bankrupt after the commencement of the proceedings. The register, however, would not in any event have power to decide on the validity of the objections or on the admissibility of the questions. See decisions of this date in Case of Levy [Case No. 8,296], and in Case of Charles G. Patterson [Id. 10,815).
The clerk will certify this decision to the register, James F. Dwight, Esq.